  Case: 3:18-cv-00350-WHR Doc #: 26 Filed: 12/10/20 Page: 1 of 2 PAGEID #: 155




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 KARA BROWN, for herself and           :
 others similarly situated,
              Plaintiff,
                                       :    Case No. 3:18-cv-350
       v.
                                            JUDGE WALTER H. RICE
 ZIKS HOME HEALTHCARE
 SOLUTIONS, LLC, et al.,               :
              Defendants.




       DECISION AND ENTRY SUSTAINING PLAINTIFF’S UNOPPOSED
       MOTION TO COMPEL DEFENDANTS ZIKS HOME HEALTHCARE
       SOLUTIONS, LLC, ZIKS HOME HEALTHCARE, LLC, AND NNODUM
       IHEME TO ANSWER INTERROGATORIES AND PRODUCE
       REQUESTED DOCUMENTS (DOC. #25); DEFENDANTS TO
       RESPOND WITHIN 30 CALENDAR DAYS




       Pursuant to Fed. R. Civ. P. 37, the Court SUSTAINS Plaintiff’s unopposed

Motion to Compel Defendants Ziks Home Healthcare Solutions, LLC, Ziks Home

Healthcare, LLC, and Nnodum Iheme to Answer Interrogatories and Produce

Requested Documents. Doc. #25. Defendants are ordered to respond to these

outstanding discovery requests within 30 calendar days of the date of this

Decision and Entry.
  Case: 3:18-cv-00350-WHR Doc #: 26 Filed: 12/10/20 Page: 2 of 2 PAGEID #: 156



                                                             (tp - per Judge Rice authorization after his
Date: December 10, 2020                                      review)

                                    WALTER H. RICE
                                    UNITED STATES DISTRICT JUDGE




                                       2
